NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

COMMERCIAL LAWN IRRIGATION, INC.,
Plaintiff-Appellant,

V.
MONROVIA NURSERY COMPANY, INC.,
Defendant-Appellee,
AND

UNITED STATES,
Intervenor-Appellee.

2012-1413

Appeal from the Uni.ted States District Court for the
Southern District of I11inois in case no. 11-CV-0493, Judge
G. Patrick Murphy.

ON MOTION

ORDER

The United States has submitted two letters indicating
that it should be captioned as an intervenor in this appeal.
We interpret this as a motion to reform the official caption.

COMMERCIAL LAWN IRRIGATION V. MONROVIA NURSERY 2
COM_PANY

Upon consideration thereof,
IT ls ORDERED THAT:

The motion is granted The revised official caption is
reflected above.

FoR THE CoUR'r

 2 2 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Adam C. Jed, Esq.
Edward R. Schwartz, Esq.
Pau1 A. Lesko, Esq.

82 5 E FEDERA|. C|RCU|T

JUN 22 2012
JAN HUHBALY
CI.ERK

u cduHi:i)'FEAPrEALs¢=on